Callahan, J.
(dissenting). We need not determine whether unborn issue of P. Edward Hanlon or unborn persons who might be legal representatives of grantor are beneficially interested within the meaning of section 23 of the Personal Property Law. The indenture created contingent remainders in the two groups mentioned. There are necessarily some living persons who would be legal representatives of grantor. These persons would take when and if the contingencies named occurred. They would take by purchase by reason of an estate granted them in the indenture and not by succession. Therefore, they have a beneficial interest within the meaning of the statute (Pers. Prop. Law, § 23) which cannot be destroyed without their consent. If grantor had kept a reversion she might cancel on behalf of her legal representatives, but having created remainder interests in them, she may not do so. (Schoellkopf v. Marine Trust Co., 267 N. Y. 358; Engel v. Guaranty Trust Co., 280 id. 43.)
The consents tendered being insufficient, judgment should be rendered for defendant.
Judgment directed in favor of the plaintiff, without costs. Settle order on notice.